RÉPUBLIQUE DU CONGO

MINISTÈRE DE L’ECONOMIE FORESTIERE
ET DU DEVELOPPEMENT DURABLE

CENTRE NATIONAL D’INVENTAIRE ET D'AMENAGEMENT DES RESSOURCES FORESTIERES ET FAUNIQUES

De.
er » PROJET D’ APPUI À LA GESTION
L'un 24 DURABLE DES FORETS DU CONGO

RAPPORT D’ETUDES ÉCOLOGIQUES
ZONE ECOLOGIQUE DU CHAILLU

UFE MASSANGA, MOUYALA, NYANGA
(DEPARTEMENT DU NIARI)

UFE BAMBAMA, GOUONGO, INGOUMINA-LELALI, LETILI,
MaAPATI, MPOUKOU-OGOOUÉ
(DEPARTEMENT DE LA LEKOUMOU)

Action 2.8 du PAGEF : Réalisation des Etudes Ecologiques et Biodiversité

Décembre 2013

æ F ASSISTANCE AU PROJET CONTACT
d R Fi pagefcongo@gmail.com
ICPM HENER

Tél. :(+242) 322-05-35

Adresse : Villa 4, Bloc B, Quartier Diata
à Zone de La Patte d'Oie - Brazzaville.
Opérateur Partenaires techniques
‘di ) Rapport d’études écologiques

/ Zone écologique du Massif du Chaillu

REPUBLIQUE DU CONGO

MINISTERE DE L'ECONOMIE

FORESTIERE ET DU

DEVELOPPEMENT DURABLE

TABLE DES MATIÈRES
TABLE DES MATIERES

Liste des tableaux vi
Liste des figures ix
Préambule 10
Introduction 11
1. Présentation de la zone écologique 13
2. Description des aspects réglementaires 15
2.1. Le cadre institutionnel de la gestion forestière 15
2.2. que national et international 16
2.2.1. Engagements internationaux 16
2.2.2. Cadre juridique national 18
2.2.2.1. Cadre juridique sur la gestion et l’utilisation des forêts de production 19

2.2.2.2. Cadre juridique sur l’environnement 20

2.2.2.3. Cadre juridique sur la gestion durable de la faune sauvage 20

2.2.2.4. Cadre juridique sur les plantes protégées 20

3. Méthodes 21
3.1. Recherche bibliographique 21
Études réalisées dans le cadre de l'aménagement des concessions forestières : méthodologie et sources
formation 21

3.2.1. Cartographie de l’occupation des sols et des types forestiers 21
3.2.2. Inventaire multi-ressources 24
3.2.2.1. Inventaire des ligneux 25
3.2.2.2. Inventaire de la régénération et des PFNL (Produits Forestiers Non Ligneux) 26
3.2.2.3. Inventaire de la faune 29
3.2.2.4. Traitement et analyse des données d’inventaires 32

3.2.3. Etude socio-économique 36
3.24. Étude dendrométrique 38

3.3. Étude d’impact sur l’environnement dans le cadre des études écologiques 39
3.4. Les études complémentaires de biodiversité 39
4. Analyse de l’état initial et résultats 40
4.1. Milieu abiotique 40
4.1.1. Le climat 40
4.1.2. Géologie 42
4.13. Pédologie 43
4.1.4. Topographie et hydrologie 44

4.2. Milieu biotique 47
4.2.1. Paysage 47
4.2.2. Végétation 47
4.2.2.1. Stratification de l’occupation du sol et des types forestiers 47
4.2.2.2. Typologie forestière 57

F ASSISTANCE AU PROJET
TR Fi PROJET D’APPUI À LA GESTION DURABLE
M IEN DES FORETS DU CONGO

Opérateur … Partenaires techniques
\

_ REPUBLIQUE DU CONGO

Le S Rapport d’études écologiques MINISTERE DE L'ECONOMIE
PE) Zone écologique du Massif du Chaillu FORESTIERE ET DU

__ DEVELOPPEMENT DURABLE
4.2.2.3. Biodiversité végétale 57
4.2.2.4. Résultats des études complémentaires de biodiversité 61
Faune 63
4. Produits Forestiers Non Ligneux 66
4.2.5. Régénération forestière 68
43. Synthèse des observations de l’étude socio-économique 72
43.1 Données démographiques 72
Économie rurale dans la zone écologique du Chaillu 82
Les activités agricoles 82
Estimation des besoins en terres agricoles et forestières (prémices du dimensionnement des séries de
développement communautaire) 83
43.5. Les activités de chasse 85
44. Exploitation forestière et autres enjeux territoriaux dans la zone écologique du Chaillu 86
44.1 Projet de Parc National de l’Ogooué-Lékéti 86
4. Projet minier MPD Congo de Léfoutou 87
5. Description des composantes de l’activité des entreprises forestières 89
5.1. Obligations contractuelles et taxes 89
5.1.1. Titres d'exploitation 89
5.111. La société ASIA CONGO INDUSTRIES (ACI) 91
5.112. La société SINO CONGO FORET (SICOFOR) 92
5.113. La société TAMAN INDUSTRIES LTD 93
5.1.1.4. La société CONGOLAISE INDUSTRIELLE DES BOIS DU NIARI (CIBN) 94
5.12. Taxes forestières 95
52. Présentation de la société ASIA CONGO INDUSTRIES 95
5.2.1 Généralités 95
5. Production, transport, stockage et évacuation des grumes et débités 97
5.2.3. Description de l’unité de transformation de la société ASIA CONGO INDUSTRIES 97
5.3. Présentation de la société SINO-CONGO FORET (SICOFOR) 98
Généralités 98
Production, transport, stockage et évacuation des grumes et débités 99
Description des unités de transformation de la société SICOFOR 100
5.4. Présentation de la société TAMAN INDUSTRIES LIMITED 100
5.4.1. Généralités 100
5.4.2 Production, transport, stockage et évacuation des grumes et débités 101
5. Description des unités de transformation de la société Taman Industries 101
5.5. Présentation de la société de la Congolaise Industrielle des Bois du Niari (CIBN) 102
5.5.1. Généralités 102
5.5.2 Production, transport, stockage et évacuation des grumes et débités 102
5. Description des unités de transformation de la société CIBN 103
6. Description et analyse des impacts 104
6.1. Démarche méthodologique 104
6.1.1. Identification des impacts 104
6.1.2. Caractérisation des impacts 108
6.2. Description et caractérisation des impacts 110
6. Matérialisation des limites 110
6. Inventaires d'aménagement 111

F ASSISTANCE AU PROJET
ï TR Fi PROJET D’APPUI À LA GESTION DURABLE
M (EN Ke DES FORETS DU CONGO

Opérateur … Partenaires techniques

Rapport d’études écologiques
Zone écologique du Massif du Chaillu

REPUBLIQUE DU CONGO

MINISTERE DE L'ECONOMIE
FORESTIERE ET DU
DEVELOPPEMENT DURABLE

Inventaires d'exploitation 112

Ouverture et construction des routes 112

Exploitation des carrières 114

Abattage 114

Débusquage et débardage 115

Construction et utilisation des parcs à bois 116

Traitement des grumes et débités 116

Aménagement du site (base-vie, unités de transformation et parcs à bois) 116

Entretien mécanique (engins en brousse et atelier) 117

Stockage et transport de carburant et de produits chimiques 119

Tous transports 119
Transformation 119

6.3. Evaluation des impacts 120
7. Synthèse des Impacts 123
8. Mesures de gestion et d'atténuation des impacts 124
8.1. Présentation synthétique des mesures de gestion par thématique (plan de gestion environnemental) _124
8.2. Présentation détaillée des mesures de gestion 130

8. Planification de l'aménagement et de l’exploitation 130

8. Mesures applicables à la série de production (liées aux activités d'exploitation) 130
8.2.2.1. Réseau routier 130
8.2.2.2. Inventaire d'exploitation 131
8.2.2.3. Pistage 132
8.2.2.4.  Abattage 132
8.2.2.5.  Débardage et débusquage 132
8.2.2.6. Création des parcs à grumes et carrières 133
8.2.2.7. Restrictions d'exploitation et protection des zones sensibles 133
8.2.2.8. Formation et appui au personnel 134

8.2.3. Mesures de prévention de la pollution 134
8.2.3.1. Limitation de la pollution chimique 135
8.2.3.2. Gestion des déchets solides 135

8.2.4. Mesures de gestion de la faune sauvage 135
8.2.4.1. Définition d’une politique de chasse 135
8.2.4.2. La révision du règlement intérieur 136
8.2.4.3. Contrôle des principales routes d'accès aux concessions 136
8.2.4.4. Clôture des routes après l'exploitation 137
8.2.4.5. Contrôle des pratiques de chasse 137

8.2.4.6.  Délimitation des zones d'usage coutumier autour des villages 138

8.2.4.7. Définition d’une zone de chasse 138
8.2.4.8  Approvisionnement alternatif en viande 138
8.2.4.9. Sensibilisation des communautés locales 139

2 Mesures de gestion et d'atténuation des impacts de la population locale 139
8.2.5.1.  Délimitation d’une série de développement communautaire 139

8.2.5.2. Promotion de l’agriculture 139
8.2.5.3. Récolte des PFNL 139

9. Conclusion 141
Bibliographie 142
Annexes 150

F
TR
M

Opérateur

ASSISTANCE AU PROJET
PROJET D’APPUI À LA GESTION DURABLE
EN DES FORETS DU CONGO

Partenaires techniques
AGETIP
APV

CAT
CEFDHAC
CERAPE
CIBN
CIRAD

CITES

CNIAF
COMIFAC
CTI
DDEF
DGDD
DGEF
DHP
DME
EFIR
EPI
FAO
FOB
FRM
FSC
GIF
GPS
GRASP
IGN
IGSEFDD
MEFDD
OAB
OIBT
PAGEF
PGE
PFBC
PFNL

REPUBLIQUE DU CONGO

Rapport d’études écologiques MINISTERE DE L'ECONOMIE
Zone écologique du Massif du Chaillu FORESTIERE ET DU

DEVELOPPEMENT DURABLE

Assiette Annuelle de Coupe

Asia Congo Industries

Ateliers De la Louessé

Agence Française de Développement

Agence d’Exécution des Travaux d’Intérêt Public

Accord de Partenariat Volontaire

Convention d'Aménagement et de Transformation

Conférence sur les Écosystèmes des Forêts Denses et Humides d'Afrique Centrale
Centre d'Études et de Recherche sur les Analyses et Politiques Économiques
Congolaise Industrielle des Bois du Niari

Centre de Coopération Internationale en Recherche Agronomique pour le Développement

Convention sur le commerce international des espèces de faune et de flore sauvages
menacées d’extinction

Centre National d’Inventaire et d'Aménagement des Ressources Forestières et Fauniques
Commission des Forêts de l'Afrique Centrale

Convention de Transformation Industrielle

Direction Départementale de l'Économie Forestière

Direction Générale du Développement Durable

Direction Générale de l'Économie Forestière

Diamètre à Hauteur de Poitrine

Diamètre Minimum d’Exploitation

Exploitation Forestière à Impact Réduit

Équipement de Protection Individuelle

Organisation des Nations Unies pour l'alimentation et l’agriculture
Free On Board

Forêt Ressources Management

Forest Stewardship Council

Groupe Intergouvernemental

Global Positioning System

Great Apes Survival Project - Projet pour la survie des grands singes
Institut Géographique National

Inspection Générale des Services de l'Économie Forestière et du Développement Durable
Ministère de l'Économie Forestière et du Développement Durable
Organisation Africaine du Bois

Organisation Internationale des Bois Tropicaux

Projet d’Appui à la Gestion Durable des Forêts du Congo

Plan de Gestion Environnemental

Partenariat pour les Forêts du Bassin du Congo

Produits Forestiers Non Ligneux

F ASSISTANCE AU PROJET
R 7: PROJET D’APPUI À LA GESTION DURABLE
M EN DES FORETS DU CONGO

Opérateur … Partenaires techniques
PNUE
PROGEPP
RAPAC
RDC
SCPFE
SETRAF
SICOFOR
SIG
TEREA
TR

UFA

UFE
UICN
USLAB
WCS

Opérateur

V æ
M EN DES FORETS DU CONGO

REPUBLIQUE DU CONGO

Rapport d’études écologiques MINISTERE DE L'ECONOMIE
Zone écologique du Massif du Chaillu FORESTIERE ET DU

DEVELOPPEMENT DURABLE

Programme des Nations Unies pour l'Environnement
Programme de Gestion des Écosystèmes Périphériques au Parc National Nouabalé-Ndoki
Réseau des Aires Protégées d’Afrique Centrale
République Démocratique du Congo

Service de Contrôle des Produits Forestiers à l'Exportation
Société d’Eudes et des Travaux Forestiers

Sino Congo Forêt

Système d’Informations Géographiques

Terre Environnement Aménagement

Taux de Rencontre

Unité Forestière d'Aménagement

Unité Forestière d'Exploitation

Union Internationale pour la Conservation de la Nature
Unité de Surveillance et de Lutte Anti-Braconnage
Wildlife Conservation Society

F ASSISTANCE AU PROJET

PROJET D’APPUI À LA GESTION DURABLE vi

Partenaires techniques
_ REPUBLIQUE DU CONGO

Le S Rapport d’études écologiques MINISTERE DE L'ECONOMIE
PE) Zone écologique du Massif du Chaillu FORESTIERE ET DU

et DEVELOPPEMENT DURABLE

\

LISTE DES TABLEAUX

TABLEAU 1 - PRESENTATION ADMINISTRATIVE DES UFE DE LA ZONE ECOLOGIQUE DU CHAILLU 13
TABLEAU 2 - ZONES FORESTIERES, UFA ET UFE DE LA ZONE ECOLOGIQUE DU CHAILLU 19
TABLEAU 3 - DEFINITION DES CLASSES DE QUALITE À, B ET C 26
TABLEAU 4 - LISTE DES ESSENCES DONT LA REGENERATION À ETE RELEVEE LORS DE L’INVENTAIRE DE QUELQUES UFE DU CHAILLU 27
TABLEAU 5 - LISTE DES PFNL RELEVES LORS DE L’INVENTAIRE DES UFE DU CHAILLU 28
TABLEAU 6 - ESPECES ANIMALES OU GROUPES D’ESPECES PRIS EN COMPTE LORS DE L’INVENTAIRE DE LA FAUNE 30
TABLEAU 7 - TYPES D'OBSERVATIONS RELEVEES EN FONCTION DES ESPECES 31
TABLEAU 8 - TYPES D'OBSERVATIONS RELEVEES POUR LES INDICES DE LA PRESENCE HUMAINE 32
TABLEAU 9 - CARACTERISTIQUES DES DONNEES DISPONIBLES PAR CONCESSION 33
TABLEAU 10 - EXEMPLE DE CALCUL DE FREQUENCES DE RELEVES DE REGENERATION 36
TABLEAU 11 - RAPPEL SUR LA CLASSIFICATION DE YANGAMBI 47
TABLEAU 12 - SIMPLIFICATION DES DENOMINATIONS DES FORMATIONS VEGETALES IDENTIFIEES SUR LES UFE DE LA ZONE ECOLOGIQUE
DU CHAILLU 48
TABLEAU 13 - STRATIFICATION FORESTIERE DES UFE DE LA ZONE ECOLOGIQUE DU CHAILLU (EN HA) 49
TABLEAU 14 - STRATIFICATION FORESTIERE DES UFE DE LA ZONE ECOLOGIQUE DU CHAILLU (EN %) 49
TABLEAU 15 - SYNTHESE DES PARAMETRES DENDROMETRIQUES SUR LES UFE REGIES PAR DES CAT DE LA ZONE ECOLOGIQUE DU
CHAILLU 57
TABLEAU 16 - NOMBRE D’ESSENCES IDENTIFIEES ET INCONNUES INVENTORIEES SUR LES UFE DE LA ZONE ECOLOGIQUE DU CHAILLU 59
TABLEAU 17 - ESPECES LES PLUS ABONDANTES INVENTORIEES SUR LES UFE DE LA ZONE ECOLOGIQUE DU CHAILLU 60
TABLEAU 18 - LISTE DES ESPECES DE FAUNE RENCONTREES ET INDICES DE PRESENCE CALCULES SUR L'UFE MPOUKOU-OGOOUE, EN
NOMBRE D’INDICES POUR 100 KM DE LAYON 63
TABLEAU 19 - LISTE DES PFNL INVENTORIES SUR LES UFE DE LA ZONE ECOLOGIQUE DU CHAILLU 66
TABLEAU 20 - FREQUENCE D'OBSERVATION DES PFNL INVENTORIES SUR LES UFE GOUONGO ET MPOUKOU-OGOOUE 67
TABLEAU 21 - FREQUENCE D'OBSERVATION (EN % DE PLACETTES INVENTORIEES) DES RELEVES DE REGENERATION SUR L'UFE BAMBAMA
68
TABLEAU 22 - FREQUENCE D'OBSERVATION (EN % DE PLACETTES INVENTORIEES) DES RELEVES DE REGENERATION SUR L'UFE
GOUONGO 69
TABLEAU 23 - FREQUENCE D'OBSERVATION (EN % DE PLACETTES INVENTORIEES) DES RELEVES DE REGENERATION SUR L'UFE
MPOUKOU-OGOOUE 69
TABLEAU 24 - FREQUENCE D'OBSERVATION (EN % DU NOMBRE TOTAL DE PLACETTES INVENTORIEES) DE LA REGENERATION ACQUISE
SUR L’UFE LETILI 71
TABLEAU 25 - DONNEES DEMOGRAPHIQUES EN 2012 DES UFE DE LA ZONE ECOLOGIQUE DU CHAILLU 73
TABLEAU 26 - DENSITES DE POPULATION DES UFE DE LA ZONE ECOLOGIQUE DU CHAILLU. 73
TABLEAU 27 - PROJECTIONS DEMOGRAPHIQUES DES UFE DE LA ZONE ECOLOGIQUE DU CHAILLU A L'HORIZON 2044 74
TABLEAU 28 - GESTION DES CHAMPS ET LOCALISATION, DISTANCE MOYENNE DE PRELEVEMENTS ET INFORMATIONS COMPLEMENTAIRES
POUR LES VILLAGES ENQUETES DES CONCESSIONS DE LA ZONE DU CHAILLU 83
TABLEAU 29 - ACTIFS AGRICOLES ET ESTIMATION DES SURFACES NECESSAIRES AUX BESOINS AGRICOLES À L'HORIZON 2044 POUR LES
UFE DE LA ZONE ECOLOGIQUE DU CHAILLU 84
TABLEAU 30 - BESOINS EN TERRES FORESTIERES POUR LA PRODUCTION DE BOIS D’ŒUVRE DES VILLAGES RIVERAINS DES UFE DE LA
ZONE ECOLOGIQUE DU CHAILLU 85
TABLEAU 31 - RESUME DES CONVENTIONS PASSEES ENTRE LE GOUVERNEMENT CONGOLAIS ET LES SOCIETES ACI, CIBN, SICOFOR ET
TAMAN INDUSTRIES 90
TABLEAU 32 - TAXATIONS FORESTIERES ENVIRONNEMENTALES DU SECTEUR SUD CONGO 95
TABLEAU 33 - PRODUCTION PREVISIONNELLE DE LA SOCIETE ASIA CONGO INDUSTRIES 96
TABLEAU 34 - PREVISION DE CREATION D'EMPLOIS DE LA SOCIETE SICOFOR 98
TABLEAU 35 - PREVISION DE PRODUCTION (EN MÈ) DE LA SOCIETE SICOFOR 99
TABLEAU 36 - DONNEES PREVISIONNELLES DE PRODUCTION ANNUELLE (EN M?) SUR L’UFE BANDA NORD 100
TABLEAU 37 - PREVISIONS DE PRODUCTION (EN MÈ) DE LA SOCIETE CIBN 102
TABLEAU 38 - INTERACTIONS ENTRE LES ACTIVITES DE L’EXPLOITATION FORESTIERE, DE TRANSFORMATION DU BOIS ET LES
COMPOSANTES ENVIRONNEMENTALES 105
TABLEAU 39 - PARAMETRES UTILISES POUR LA QUANTIFICATION DES IMPACTS DES ACTIVITES D'EXPLOITATION FORESTIERE 108
TABLEAU 40 - LE POTENTIEL D'ATTENUATION DES IMPACTS ENVIRONNEMENTAUX 110

F ASSISTANCE AU PROJET
ï TR Fi PROJET D’APPUI À LA GESTION DURABLE vii
M (EN Ke DES FORETS DU CONGO

Opérateur … Partenaires techniques

REPUBLIQUE DU CONGO

MINISTERE DE L'ECONOMIE

CT » Rapport d’études écologiques

Zone écologique du Massif du Chaillu FORESTIERE ET DU
= DEVELOPPEMENT DURABLE

TABLEAU 41 - CODES DE COULEUR UTILISES POUR LA CLASSIFICATION DES IMPACTS SELON LA GRAVITE ET LE POTENTIEL

D’ATTENUATION 110
TABLEAU 42 - SURFACES IMPACTEES PAR LA MATERIALISATION DES LIMITES DES CONCESSIONS - UFE BAMBAMA, MASSANGA, NYANGA,
GOUONGO, INGOUMINA-LELALI, LETILI, MPOUKOU-OGOOUE 111
TABLEAU 43 - SURFACES IMPACTEES PAR L'OUVERTURE DES LAYONS D’INVENTAIRE - UFE BAMBAMA, MASSANGA, NYANGA,
GOUONGO, INGOUMINA-LELALI, LETILI, MPOUKOU-OGOOUE 112
TABLEAU 44 - ESTIMATION DE L'IMPACT SURFACIQUE DES TROUEES D'ABATTAGE DANS LES CAT DE LA ZONE ECOLOGIQUE DU CHAILLU
114
TABLEAU 45 - NOMBRE D'HABITANTS DANS LES BASES VIE DES UFE DE LA ZONE ECOLOGIQUE DU CHAILLU 117
TABLEAU 46 - GRAVITE ET POTENTIEL D'ATTENUATION DES IMPACTS DANS LES UFE DE LA ZONE ECOLOGIQUE DU CHAILLU 121
TABLEAU 47 - TABLEAU DE SYNTHESE DES IMPACTS 123
TABLEAU 48 - PRESENTATION DES MESURES DE GESTION ET D'ATTENUATION DES IMPACTS PAR THEMATIQUE 125
TABLEAU 49 - LISTE DES ESSENCES INVENTORIEES (PAR ORDRE DE FAMILLE ET NOM SCIENTIFIQUE), ET PRESENCE SUR LES UFE DE LA
ZONE ECOLOGIQUE DU CHAILLU 173
TABLEAU 50 - LISTE DES TARIFS DE CUBAGE À APPLIQUER DANS LA ZONE CHAILLU 192

F ASSISTANCE AU PROJET
ï TR Fi PROJET D’APPUI À LA GESTION DURABLE viii
M (EN Ke DES FORETS DU CONGO

Opérateur … Partenaires techniques

